DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrainwala et al. [US 2019/0005445; Bahrainwala] in view of Faaborg et al. [US 8,738,292; Faaborg].

Per claim 1.  Bahrainwala discloses a delivery system comprising a CPU, wherein the CPU (e.g. server 107): 
(server 107) accepts a delivery request of an article to a vehicle (123) [step 301 at Fig. 3A and para. 116] delivery vehicle and courier communicate with server 107 via communication unit 145B; 
set a delivery condition (e.g. servers 108, 109) sets a delivery condition of the article to the parked vehicle (124) at a predetermined area before the deliver (e.g. destination vehicle ID 188, scheduled delivery time, which delivery vehicle 124 are delivering packages for scheduled deliveries and limited access time to trunk of parked vehicle” [para. 86 and 158-161] to complete delivery of the article to the vehicle before the scheduled time of use [para. 68];  
section (198) notifies a delivery company of delivery request information including the delivery condition set by the delivery condition setting section [para. 47 and 117-121] the delivery condition setting information including the location of parked vehicle at the time of the delivery, license plate of parked vehicle and GPS data.  
Bahrainwala does not explicitly mention of recognizes a scheduled time of departure from the predetermined area in which a vehicle parked a vehicle, as a schedule time of user at which the user uses the vehicle next, based on information about a schedule of the user transmitted from a user terminal used by the user of the vehicle. 
Faaborg teaches a predictive transit calculations including a prediction module 24 configured to predict and notify user the next used of vehicle based on the recognized a scheduled time of departure of the vehicle next [Fig. 1, col. 17, lines 1-30].  Thus, the scheduled departure time of transportation at the exit location is met by a scheduled time of departure from the predetermined area of the parked vehicle, as a scheduled time of use at which the user uses the vehicle next (e.g. user needs to re-board the transportation for next station).  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the features of recognized a scheduled time of departure of the parked vehicle, estimated the travel duration time to parked vehicle before the scheduled time of use, as taught by Faaborg to the delivery system of Bahrainwala, for the benefit of accuracy delivery time calculation, because the parked vehicle is scheduled to departure at a particular time, delivery can be missed if parked vehicle already left the predetermined area. 
 
Per claim 2. Bahrainwala and Faaborg made obvious above, except for not explicitly mention of accepting delivery requests of articles to a plurality of vehicles, and the delivery condition setting section sets the delivery condition by determining a delivery order of the articles to the respective vehicles, based on the scheduled times of use of the respective vehicles recognized by the scheduled vehicle use time recognizing section.  Bahrainwala teaches that delivery vehicle 124 can be used to delivery to the parked vehicle 123 with the condition setting condition as described above, the parked vehicle can be located at any appropriated location as long as the delivery vehicle is able to reach to the parked vehicle and that the delivery vehicle can delivery to different vehicles located at different locations [para. 0048].  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the delivery vehicle 123 is able to delivery to a plurality of vehicles with different delivery condition sets and scheduled times, because each delivery article may delivery to different parked vehicles at different times. 

Per claim 3. Bahrainwala and Faaborg made obvious above, and the claimed limitations of “sets the delivery condition by determining the delivery order to the respective vehicles”  are similar to those in claims 1 and 2 above, therefore the rejection would be in the same manner.
Per claim 4. Bahrainwala and Faaborg made obvious above, as addressed in rejection of claims 1-2 above, claimed limitations of recognizes scheduled times of use of respective vehicles by users of the respective vehicle when accepting delivery requests of articles to a plurality of vehicles, and sets the delivery condition by determining a delivery route of the articles to the respective vehicles, based on the scheduled times of use of the respective vehicles recognized by the scheduled vehicle use time recognizing section, similar to those in claim 2 that the rejection would be in the same manner. 

Per claim 5. Bahrainwala and Faaborg made obvious above, except for not explicitly mention the CPU determines whether delivery to a predetermined vehicle is possible or impossible, by a scheduled time of use of the predetermined vehicle.  Faaborg teaches “prediction module 26 may determine that the appropriate time to cause UI module 20 to output context-based travel information at UID 12 is a time prior to the departure time that the vehicle is scheduled to depart from the exit location. Prediction module 26 may further determine the appropriate time so the appropriate time includes a sufficient buffer (e.g., the appropriate time is earlier than the departure time by at least the predicted duration) to notify a user that the user should begin traveling back to the exit location in time to board the vehicle.” [col. 17.  lines 20-29].  Thus, the notification indicated that user is possible arrived at predetermined vehicle location in scheduled time, if user starts to travel now.  It would have been  obvious to one having ordinary skills in the art before the effective filing date of the  claimed invention, to implement the notification of whether the delivery to a predetermined vehicle is possible or impossible based on the scheduled time of use of the predetermined vehicle, taught by Faaborg to the delivery system of Bahrainwala, for the benefit of convenience, because if the delivery is impossible to reach the predetermined vehicle before the scheduled time of departure, the delivery would be wasted of time and energy. 

Per claim 6. Bahrainwala and Faaborg made obvious above, Bahrainwala further discloses the delivery request information includes at least any one of position information and identification information of a vehicle of a delivery destination designated by the delivery request [para. 117-121].

Per claim 7. Bahrainwala and Faaborg made obvious above, Bahrainwala further teaches a virtual key for unlocking a door of a vehicle of a delivery destination designated by the delivery request [para. 125]. 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685     
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685